Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered November 17, 2000, convicting defendant, after a jury trial, of 12 counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s application made pursuant to Batson v Kentucky (476 US 79) since defendant failed to establish that the prosecutor’s proffered explanations for challenging the panelists at issue were pretextual. The court’s acceptance of the prosecutor’s employment-based reasons for challenging these panelists is entitled to great deference (see, People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103). We note that there was no disparate treatment by the prosecutor of similarly situated panelists.
*226The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s accessorial liability was clearly established. The only rational explanation of defendant’s entire course of conduct, with particular reference to his ultimate rendezvous with the codefendant, is that defendant was part of a scheme in which his role was to create a distraction permitting the codefendant to steal the victim’s purse (see, People v Whatley, 69 NY2d 784, 785). Concur— Sullivan, J.P., Rosenberger, Lerner, Rubin and Buckley, JJ.